Case 1:20-cv-03342-AJN-SN Document 85-4 Filed 06/26/20 Page 1 of 6




                  Exhibit 4
               Case 1:20-cv-03342-AJN-SN Document 85-4 Filed 06/26/20 Page 2 of 6




Subject:                          FW: My last hope and effort for making peace...




From: grhein1@cinci.rr.com <grhein1@cinci.rr.com>
Sent: Sunday, November 4, 2012 1:38 PM
To: Michael Skouras
Cc: Eric Salzman; danni bennett; Stirling; Belinda Office
Subject: Re: My last hope and effort for making peace...

You are a sissy. You can't hurt us and if you say any derogatory thing to any studio. You will pay.

I will communicate with whom ever I want. And your company has now tarnished their reputation.

You are a big fat talker. You have done nothing. Prove what you have done you signed a contract that requires
you to prove it. We have proof of so many lies and contradictions.

Hey mr bad ass. How about a personal face to face meeting. I want a boxing match with you.
I would destroy you.

You have lied and strung us along. You are now fired.

You have not abided by the contracts you signed.

I want all the proposals and books and everything sent to you sent back.

ASAP.

You have done nothing. That's the issue, you talk and there is no action and you won't provide the proof of
your action.

Its between you and Belinda. Am not happy with your lackluster performance. I handle huge contracts in the
oil industry and if I performed and lied the way you do. Well no wonder you haven't accomplished any thing
with this.

We need all proposals scripts etc sent back and if you don't have exact # I sent you then I want proof of where
it went. Per the NDA you signed.

I am glad to be done with you. Nothing nut lies.
Sent from my Verizon Wireless BlackBerry

From: michael skouras <mskouras@msn.com>
Date: Sun, 4 Nov 2012 13:17:14 -0500
To: <grhein1@cinci.rr.com>
                                                            1
              Case 1:20-cv-03342-AJN-SN Document 85-4 Filed 06/26/20 Page 3 of 6

Cc: Eric Salzman<bensalzproductions@yahoo.com>; danni bennett<bennett1217@aol.com>
Subject: RE: My last hope and effort for making peace...

Gary--I fear NO ONE, especially you! We are OUT and your project is DEAD! I will personally notify Casey in the
morning. I hope you make something of this, I really hope you do! Every studio where this project was sent
will be notified this week that we are out and when they ask why it will be made known to them!

You are hereby put on notice neither you nor Belinda contact me again! Now let's see who really has the balls
to follow thru on what they say and who else is just talk!!


Subject: Re: My last hope and effort for making peace...
To: mskouras@msn.com
CC: starbreacher1@hotmail.com; stirling@excelsm.com
From: grhein1@cinci.rr.com
Date: Sun, 4 Nov 2012 17:08:01 +0000

I agree with and understand some of what you say.

Mike, belinda brought Arc to the call and invited you and Casey. Just want you to remember that.

And If I am reading this right, do not threaten me. You better watch out. Make sure you understand that
Mike!!!!!!!!! I am not afraid of you.
I promise you will regret it.

I also agree with part of what Belinda says. All she asks for is what the NDA you signed requires you to provide.
Proof that things are being done. To just be copied or forwarded to any correspondence you or any one else
participates in. What is so difficult about that?

There's lack of professionalism on both sides here, you included Mike, the threats, deleting voice mails, how
childish is that?

So , this needs to be worked out.
Nobody dictates to any one. Period!!!

Stirling, thanks for your understanding and help.
Sent from my Verizon Wireless BlackBerry

From: michael skouras <mskouras@msn.com>
Date: Sun, 4 Nov 2012 09:20:15 -0500
To: <grhein1@cinci.rr.com>
Subject: RE: My last hope and effort for making peace...

Gary:

This was NEVER an issue of me being able to get this done! If you remember in the beginning I would not even
sign onto the project until I felt I could bring something to the table, (which I have)!!

                                                        2
              Case 1:20-cv-03342-AJN-SN Document 85-4 Filed 06/26/20 Page 4 of 6

I was courteous to that woman, I met her in NY and introduced her to Casey who also made time for her--
every courtesy was extended to her and it was time and again brushed aside. I told you more than once that
this is NOT the way I operate--I do my job and that job in this case is to get this movie made in some capacity.
When there was something that went on, like the call to Arc was she not on the call? I am not going to have
my hand forced because she is not happy w/ the speed and progress of the project! She wants to tell me how
she knows this business? She has NO CLUE how this business works! If she did she would know that the strides
that have been made are remarkable and that these things take time--sometimes years to develop. I have a
folder full of people, some well known celebrities begging me to take on their projects! I do not need this and I
will NOT put up w/ this childish and unprofessional nonsense! My secretary told me that Belinda called me
12 times Friday and left messages! I told her to delete every one of them so whatever she had to say no one
listened to! That is professional? Give me a break Gary--you know better! The only reason I even looked at this
project was a courtesy to Wayde-- he said you were a good guy and asked me to help if I could.

That being said I told Stirling, (who is also going thru undo stress from Belinda) that I am willing to hit the reset
button on this. Make no mistake that a few things remain in order:

--she is NOT to bother or hassle anyone! If something goes on she will be notified. If she hears nothing that
means nothing is going on--period! Did Rich and Eric and I not tell you a few weeks ago that it benefits
everyone to get this done asap? Why in the world would we not move this as quickly as possible? Our interest
is to get this project sold--period! We are not holding this back for any reason--we want this to go quickly.
However, I know how this works and if you think I am going to hassle the Bruce Berman's and Steven
Spilebergs of the world you are sadly mistaken. They do NOT need us--we need them right now.

--I will talk to my literary agent about this but I will NOT involve her until the time is needed. If he feels there is
something there, (which I am not sure he will--kids books do not sell) he will let me know.

The fact that I am taking time AGAIN to explain myself is a waste of time! I will not do it again. If I hear that
she even remotely questioned, hassled, tossed threats around, etc to ANYONE I have brought in than my
suggestion to you, to her and anyone else involved here is to duck! I assure you that I am one person you do
NOT want to piss off and I am almost there!

With that said she wants to move on w/ Stirlings plan fine but heed what I have said here--I am not joking or
bluffing. If you need proof ask around--my reputation speaks for itself!!


Subject: Re: My last hope and effort for making peace...
To: stirling@excelsm.com; starbreacher1@hotmail.com; mskouras@msn.com
From: grhein1@cinci.rr.com
Date: Sat, 3 Nov 2012 20:19:19 +0000

HATS OFF TO STIRLING!!!!!!!!!!!!!!!!!!!!!

I agree period!!!

I don't care about what happened yesterday, its tomorrow and beyond.

Too much talent and possibility for all this feuding.

                                                           3
                   Case 1:20-cv-03342-AJN-SN Document 85-4 Filed 06/26/20 Page 5 of 6

    Bensalz can make this happen.

    Subject of Bullet points?

    I think we start with 5. Need to be precise and to the point.

    Any other ideas?
    Short ideas. One small step at a time.
    Sent from my Verizon Wireless BlackBerry

    From: Stirling Fiss <stirling@excelsm.com>
    Date: Fri, 2 Nov 2012 22:07:28 +0000
    To: Belinda Baker<starbreacher1@hotmail.com>; grhein1@cinci.rr.com<grhein1@cinci.rr.com>;
    mskouras@msn.com<mskouras@msn.com>
    Subject: RE: My last hope and effort for making peace...

    Hi Belinda, Gary and Mike. To follow up on the emails today and your phone calls, here’s how I think we proceed:

•    Correspondences should include all four of us to make sure that 1) everyone is on the same page, 2) exchanges don’t
    get negative, disparaging or accusatory and 3) everyone feels involved.
•    A weekly update email will be sent out to summarize any market developments, any news from the studio front, new
    brainstorms on opportunities, any requests or any next steps.
•    After conferring with Jeff to make sure he’s okay with proceeding this way, I will call Bruce’s assistant with dates over
    the next month that Casey is available to see if we can get a meeting on the books and some advancement on that front.

    Belinda, as I mentioned a few weeks ago, it would be very helpful if you could create a bullet-pointed summary of what
    you’re looking for (i.e. the literary agent recommendations, which I’m working on compiling). Gary, maybe you can help
    her with summarizing those points? Mike, you and I will reconvene on strategy.

    It’s impossible to start from scratch – and if the conflicts that have arisen are too much to overcome this partnership
    may need to be reconsidered – but if we do continue working together, hopefully these steps will help us move in the
    right direction.

    And Belinda, I know you meant no harm by checking in on the meeting date in the wake of Hurricane Sandy and I do
    appreciate you reaching out to me at the start of the week to make sure that Casey and I were both fine. Please know
    there is no anger here.

    I hope everyone enjoys their weekend.

    Best,
    Stirling

    From: Belinda Baker [mailto:starbreacher1@hotmail.com]
    Sent: Friday, November 02, 2012 4:27 PM
    To: grhein1@cinci.rr.com; Stirling Fiss; mskouras@msn.com
    Subject: My last hope and effort for making peace...

    I have reached out to Mike via voice mail.
    I have tried my very best to explain and
    provide some insight so perhaps he might
    have a better understanding of who I am

                                                                4
                Case 1:20-cv-03342-AJN-SN Document 85-4 Filed 06/26/20 Page 6 of 6
and all that I have worked to achieve and
what I truly hope for.

I can do no more. I do hope he will take
it into consideration.

I truly have no idea what he really wants
from me at this point. If he wants to outline
that, I am open to considering it. If he doesnt
feel happy with the deal we agreed on...but
I have made my case, asked that we come to
a new understanding and move past the rifts
and just get this deal done and moving forward.

It is as much as my faith and heart can do at
this point.

My character and ideals are self evident in my
work. And in my mission and if you all do not
wish to be a part of that dream or supportive
and let this turn out positively, then it is no longer
within my control or of my doing.

I pray to God that Mike will have a change of heart
as I know who I am and what I have tried to achieve
and my intentions have always been the best.

And the story says it all
Belinda




                                                         5
